Citation Nr: 0717472	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 for migraine 
headaches from September 7, 2002 to March 23, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches from March 24, 2004.

3.  Evaluation of residuals of ganglion cyst excision and 
carpal boss excision, left wrist (minor), currently evaluated 
as 10 percent.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from March 17, 1997, to 
September 17, 1997 and from August 2000 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for residuals of ganglion cyst 
excision and carpal boss excision, left wrist, evaluated as 
10 percent disabling; that rating action also denied service 
connection for migraine headaches.  A rating action in June 
2003 granted service connection for migraine headaches, 
evaluated as 0 percent disabling, effective September 7, 
2002.  Subsequently, a decision review officer's decision, in 
October 2004, increased the evaluation for migraine headaches 
from 0 percent to percent, effective September 7, 2002, and 
30 percent effective March 24, 2004.  The veteran perfected a 
timely appeal of the above decisions.  


FINDINGS OF FACT

1.  Prior to March 24, 2004, the veteran is not shown to have 
had characteristic prostrating migraine attacks in greater 
frequency than one in two months.  

2.  From March 24, 2004, the veteran's migraines more closely 
approximate a disability picture consistent with 
characteristic prostrating migraines occurring on average 
more than once monthly; very frequent, prolonged, or 
completely prostrating  

3.  The veteran's left wrist ganglion cyst residuals are 
manifested by pain on motion of the left wrist, tenderness to 
palpation of the wrist, and weakness of grip strength; there 
is no medical evidence of ankylosis of the wrist.  


CONCLUSIONS OF LAW

1.  Prior to March 24, 2004, a rating in excess of 10 percent 
for migraine headaches was not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Code 8100 (2006).  

2.  From March 24, 2004, an increased rating of 50 percent 
for migraine headaches is granted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.124a, Code 8100 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of ganglion cyst excision and carpal boss 
excision, left wrist, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5214, 5215 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A.  §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2002 from the RO to the veteran that 
was issued prior to the initial RO decision in May 2003, and 
a March 2006 letter that was issued prior to a May 2006 
Supplemental Statement of the Case (SSOC).  The October 2002 
letter informed the veteran of what evidence was required to 
substantiate the claims for service connection, and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  The subsequent March 2006 
letter informed the veteran of how disability ratings were 
assigned, and the type of evidence needed to substantiate a 
claim for a higher rating.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the October 2004 SOC, March 2005, September 2005 and March 
2006 SSOCs were issued, each of which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date.  However, in this case, the 
March 2006 letter advised the veteran as to the basis for 
assigning effective dates in the event that her increased 
rating claims were granted.  As noted, the claims were then 
readjudicated in the May 2006 SSOC>

II.  Factual Background

The veteran's initial claim for service connection for 
migraine headaches and a left wrist disorder was received in 
August 2002.  In conjunction with her claims, the veteran was 
afforded a VA examination in November 2002, at which time she 
reported having frequent headaches while on active duty.  She 
noted that the headaches always began in either the right or 
the left temporal area; they increased in intensity and 
became pounding in nature.  The veteran related that the 
headaches were usually associated with nausea, but no 
vomiting, scotomata or light and sound sensitivity.  She 
stated that the headaches might last as much as two days.  
The veteran indicated that she tried to go to be and 
sometimes the headaches persisted after sleeping for several 
hours.  She noted that she has been prescribed Motrin and 
other medications for the headaches, which were not very 
helpful.  A CT scan of the head in August 2002 was reported 
to be normal.  She was given a prescription for Fiorinal, 
which did not give her much relief.  The diagnoses were 
general physical examination essentially negative; and 
migraine headaches, by history.  


The veteran was also afforded a VA joints examination in 
November 2002.  In was noted that she underwent surgery for a 
typical synovial cyst on the dorsum of the left wrist in 
March 2001; there was also a dorsal exostosis on the base of 
the index finger which was also removed.  Additional 
exostoses were removed at the base of the metacarpal where it 
articulated with the carpal bones.  Examination revealed a 
healthy and fully ambulatory individual.  On examination, the 
wrist had a dorsiflexion to 75 degrees on the right, and 60 
degrees on the left.  Palmar flexion was 85 degrees on the 
right and 80 degrees on the left.  Radial deviation was 14 
degrees on the right and left; ulnar deviation was 22 degrees 
right and left.  The examiner noted that those findings were 
normal except for the mild diminution of the dorsal and 
palmar flexion.  Flexion and extension of the fingers were 
entirely normal.  It was noted that the veteran had undergone 
development of a recurrence and oval cyst in the site where 
one was previously removed, a very common occurrence.  She 
described ongoing pain at the site of the recurrence.  X-ray 
study revealed normal mineralization of the bones with no 
fractures or dislocations; the carpal bones were intact.  The 
pertinent diagnoses were status post ganglionectomy plus 
removal of exotosis of the base of the metacarpal to the 
index of the left hand at the wrist articulation level; 
recurrence of ganglion; and mild stiffness and mildly 
sensitive area with very minimal diminution of range of 
motion in the left wrist.  

By a rating action in May 2003, the RO granted service 
connection for residuals of ganglion cyst excision and carpal 
boss excision, left wrist, evaluated as 10 percent disabling.  
By a rating action in June 2003, the RO granted service 
connection for migraine headaches, evaluated as 0 percent 
disabling, effective September 7, 2002.  

The veteran was afforded another VA examination in March 
2004, at which time she indicated that her headaches were 
increasing in frequency and severity; the headaches were 
associated with nausea and light sensitivity.  The veteran 
indicated that she lies down and takes Motrin; she noted that 
this will make the headaches go away in a few hours.  In the 
past she was given Midrin which didn't help.  The veteran 
indicated that she was only taking Motrin; however, she 
indicated that she had been taking Vicodin once or twice a 
day for the last three months.  The veteran related that she 
had not worked since January 2004; she was previously 
employed as corrections officer in the Dallas Jail.  The 
impression was migraine headache, chronic, moderate severity, 
subjective increase in frequency and severity.  

A VA joint examination was also conducted in March 2004.  The 
veteran reported having pain in the left wrist with 
dorsiflexion.  She noted that her left hand was weaker; if 
she tried to hold a heavy object, the fingers will sometimes 
lock.  The veteran reported taking Vicodin occasionally for 
pain.  On examination of the left wrist, palmar flexion was 
90 degrees and dorsiflexion was 75 degrees.  Eversion was 35 
degrees and inversion was 30 degrees.  The range of motion of 
the fingers was reported to be normal.  Sensation of the 
fingers to pinprick and vibratory stimulation was normal.  
There was a scar on the dorsum of the left wrist, which was 
horizontally placed, measuring 1 cm.  There was tenderness to 
palpation on the dorsum of the wrist.  The grip of the left 
hand was 15 to 20 percent less than that of the right.  The 
pertinent diagnoses were history of removal of ganglion cyst 
of the left wrist, as well as removal of two exostoses from 
the left wrist with postoperative wrist pain, minimal 
symptoms, and slight progression.  The range of motion in the 
wrist was essentially normal; and, there was no pain to 
palpation on the dorsum of the left wrist.  The examiner 
noted that the veteran was unemployed at the time of the 
examination; as such, the wrist disorder did not affect her 
occupation.  The affects on daily activities were those of 
weakness f the left wrist and inability to hold any heavy 
objects with the left hand.  The joint was painful on 
dorsiflexion; however, there was no additional limitation 
following repetitive use and the veteran did not have any 
flare-ups.  Her symptoms were about the same all of the time.  

On the occasion of a recent VA examination in February 2005, 
it was noted that the left wrist showed a small 8mm 
recurrence of the ganglion on the dorsum of the left wrist, a 
healthy 1.2cm transverse scar.  There was normal range of 
motion in the right wrist, including dorsiflexion to 80 
degrees, plantar flexion to 85 degrees, radial deviation to 
14 degrees, and ulnar deviation to 22 degrees.  It was noted 
that the veteran was right hand dominant.  Her left wrist 
dorsiflexed actively to 60 degrees, but was easily carried 
passively to 80 degrees with no pain.  Palmar flexion was 
actively full at 65 degrees with no pain, but can be carried 
to 80 degrees passively with no pain.  Radial deviation was 
to 14 degrees bilaterally.  Ulnar deviation was to 22 
degrees, bilaterally.  The veteran reported mainly a loss of 
grip.  The dominant right hand had a grade 7 over a high 
normal of 5 in grip.  The left hand, non dominant, appeared 
to be a poor effort; they were only able to grade it at 2 out 
of a 5.  The veteran stated that her problems with this hand 
were mainly in grip, endurance, and fatigue.  The examiner 
noted that she exhibited no pain on motion.  She did have 
weakness, which appeared to be due to disuse.  She did have 
fatigue, especially a lack of endurance with repetitive use 
such as preparing her own hair and that of her children.  No 
flare-ups and no incoordination were identified.  The 
impression was status post excision of synovial cyst, dorsal 
ganglionectomy of the left wrist, March 30, 2001; painful 
recurrence of the ganglion, subjectively only, very mild pain 
with no significant tenderness; and loss of grip and 
subjective fatigue, apparently due to disuse, non-dominant 
left hand.  

The examiner indicated that the veteran's functions seem to 
be almost completely normal.  He noted that disuse is a 
commonly found problem after wrist surgery; however, it can 
usually be overcome with effort.  He was unable to determine 
whether the veteran had engaged in any program trying to 
maintain the strength or the usefulness of her left hand.  
The examiner further noted that functional impairment was 
minimal.  No assistive devices were in use.  The examiner 
related that the wrist condition did not affect the veteran's 
usual occupation with the exception that when she uses a 
keyboard, her left hand will become fatigued and she will 
rely on her right hand.  The effects on her daily activities 
have been significant.  She had no pain on motion of the 
joint active or passive.  Repetitive use resulted in fatigue; 
however, no flare-ups or instability was indicated.  

Another neurological evaluation was also conducted in 
February 2005.  At that time the veteran indicated that her 
headaches were unpredictable, usually more than two to four 
per week.  She reported associated nausea but no vomiting.  
She also reported light and sound sensitivity.  The veteran 
indicated that when she felt an attack approaching, she tried 
to go to a dark room and cut out all light and sound.  The 
most regular frequency was about two times a week; the 
duration was variable and her answers varied in the course of 
the interview.  At times, she would say that the headaches 
lasted hours and at other times up to four or five days.  The 
veteran indicated that if she is able to go to sleep, then 
she can get over an attack in four to five hours.  The 
veteran indicated that she had had numerous employment 
opportunities, but most of them did not last.  The examiner 
noted that, it appeared very likely that her demeanor, with 
or without migraine headaches, has interfered with her 
continuing employment.  The veteran indicated that she worked 
for a company called Chico-soma; however, she stopped because 
there were aromas that tended to kick off her migraines.  The 
examiner noted that the veteran has used mostly over-the-
counter medications for her headaches, which have not really 
been much help.  Her basic neurological examination revealed 
no abnormalities.  The examiner stated that her previous 
diagnosis of migraines was likely correct.  She stated that 
her migraines affected her demeanor and maker her difficulty 
to get along with.  The impression was migraine headaches 
with basically the same symptoms and same limitations as 
previously described.  This includes loss of job, which may 
have been influenced by personal indiscretion and demeanor, 
as well as losing time from work because of migraines.  

In a form submitted by the veteran's last employer, Chico's, 
dated in March 2005, the manager indicated that she 
voluntarily resigned in September 2004; it was noted that she 
left to go to another job.  Also of record is VA Form 21-
4192, dated in September 2005, in which it was noted that the 
veteran worked for a company from September 11, 2004, to 
March 1, 2005, at which time she voluntarily resigned to 
accept another job.  


III.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's left wrist disorder has not changed and a 
uniform evaluation is warranted; with respect to the migraine 
headache, the staged evaluation assigned is appropriate.  

The veteran's statements describing the symptoms of her 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  


A.  Migraine headaches

As noted above, service connection for migraine headaches was 
established in June 2003, and a 0 percent rating was assigned 
effective September 7, 2002.  In October 2004, the rating for 
migraine headaches was increased from 0 percent to 10 
percent, effective September 7, 2002, and 30 percent 
effective March 24, 2004.  The question is what evaluation is 
warranted for the migraine headaches prior to March 24, 2004, 
and currently.  

The veteran's migraine headaches are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  Under this section, a 
0 percent evaluation is warranted for migraine "[w]ith less 
frequent attacks."  Under the rating schedule, a 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches where there is characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

(i).  Rating in Excess of 10 percent Prior to March 24, 2004.

Prior to Mach 24, 2004, the most probative medical evidence 
of record was the November 2002 VA examination report.  
Although the Board has also considered the veteran's service 
medical records, the Board finds them to be less probative 
than the November 2002 VA examination, as they were dated 
prior to the effective date of the grant of service 
connection.  Thus, while they do reveal treatment for the 
service-connected disability, they provide a less 
contemporaneous picture as to the period under consideration 
than the November 2002 report.

As noted, the November 2002 examination revealed complaints 
of headaches associated with nausea, but no vomiting, light 
or sound sensitivity.  The veteran indicated that the 
headaches lasted as much as two days; she tries to sleep to 
alleviate the headaches.  The veteran indicated that she had 
been prescribed Motrin and other medications, which have 
provided little relief.  Applying the pertinent legal 
criteria to the facts summarized above, the Board notes that 
the record does not reflect findings reflective of migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over a period of the last 
several months (or disability greater than characteristic 
prostrating attacks averaging one in two months over the last 
several months).  Thus, a rating in excess of 10 percent 
under Code 8100 for this period of time is not warranted.  
The preponderance of the evidence is against this claim; and 
it must be denied.  

(ii).  Rating in Excess of 30 percent from March 24, 2002.

Pertinent medical records dated after March 24, 2004 include 
VA examinations dated in March 2004 and February 2005.  The 
March 2004 VA examination report noted an increase in the 
frequency and intensity of the veteran's headaches.  It was 
noted that the headaches were associated with nausea and 
light sensitivity.  The veteran described the headaches as 
being in the temple area and throbbing in character; she 
noted that they radiated from the temples around the eyes.  
She reported having headaches four times a week, and stated 
that they lasted anywhere from ten hours to one to two days.  
The veteran indicated that she would try to go to bed and 
take Motrin.  Over the last three months, she had been taking 
Vicodin for the headaches.  The impression was migraine 
headaches, chronic, moderate severity.  Similar symptoms were 
reported in February 2005.  In addition, the veteran noted 
that the headaches had affected her employment.  

The foregoing competent medical evidence supports the finding 
that, effective March 24, 2004, the veteran's migraines were 
manifested by frequent headaches, which were 
characteristically prostrating in nature.  Accordingly, the 
Board concludes that her headaches were manifested by a 
disability picture that more closely approximates that of a 
50 percent disability rating under the criteria of DC 8100.  
38 C.F.R. § 4.7.  This is the maximum schedular rating 
available for migraines.

Furthermore, the Board has considered whether the veteran's 
disorder presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Although the veteran reported during her last 
examination that she left her last job due to headaches, the 
record includes a statement from her last employer who 
reported that she left because she had accepted another job.  
While the Board believes that the veteran's headaches do 
likely do interfere with employment at times, the 50 percent 
rating assigned above already contemplates severe economic 
inadaptability.  However, the Board finds that the medical 
evidence does not present a disability picture so severe as 
to result in marked interference.  Accordingly, the Board 
finds that referral for an extraschedular evaluation is not 
warranted.  

B.  Residuals of ganglion cyst excision and carpal boss 
excision, left wrist.

The veteran's left wrist disorder has been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5215.  Pursuant to Diagnostic Code 5215, 
under which limitation of motion of the wrist is evaluated, 
dorsiflexion less than 15 degrees warrants a 10 percent 
evaluation for either major or minor wrist; and palmar 
flexion limited in line with forearm warrants a 10 percent 
evaluation for either major or minor wrist.  

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2006).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The veteran is currently assigned the maximum 10 percent 
schedular evaluation for left wrist limitation of motion 
under Diagnostic Code 5215.  Because there is no evidence of 
ankylosis of the wrist, Diagnostic Code 5214 is not for 
application.  In this regard, the veteran's radial and ulnar 
deviation of the wrist do not provide for a higher rating.  
See Diagnostic Code 5214.  Also, because the veteran is 
already receiving the maximum rating available for limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not allow for a higher evaluation.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's ganglion cyst excision and 
carpal boss excision, left wrist.  However, the Board finds 
that no other diagnostic code provides for a higher rating.  
In this regard, the Board observes that the record shows no 
sensory or vascular deficit distal to the wrist; intact 
extensor function of all fingers, including the thumb; normal 
radial and ulnar pulses; and no instability at the 
scapholunate joint.  

The Board has also considered whether the veteran's ganglion 
cyst excision and carpal boss excision, left wrist, presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. at 
338-39.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for ganglion cyst 
excision and carpal boss excision, left wrist.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's ganglion cyst excision and carpal 
boss excision, left wrist, was more than 10 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.  




ORDER

A rating in excess of 10 percent for migraine headaches prior 
to March 24, 2004 is denied.  

An increased rating of 50 percent for migraine headaches from 
March 24, 2004 is granted, subject to the regulations 
applicable to the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for residuals 
of ganglion cyst excision and carpal boss excision, left 
wrist, is denied.  



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


